Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown, without entering any new matter: the additional number of bags in claim 4, the pump, the bulb that is a hemisphere of flexible resilient material, the air valve, the release valve in claims 7-20.

The drawings are objected to: it is unclear where is the pump and the vale are structured  in claim 8.  The specification mentions a pump 96.  The examiner cannot locate this pump along all the structures of the pump.  Please identify all claimed elements in claims 7-20 in the drawings.

Claims 7-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   It is unclear how the valve, the pump, the outlet valve, the release valve are together connected to and operate to allow air to exit.   

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. 
The recitation “an airline limit for a length, width, and height for a single carryon” renders the claim indefinite.  The “airline limit” is a relative size and changes through time, different airlines, or even on one’s ownership e.g., if you own an airline or an airplane you can set your own limit.
Regarding claim 4, it is unclear whether “a number of bags” comprises the same three or in additional to the three bags in claim 1.  If yes, this is a double inclusion.  If not, applicant this is a 112, 1st issue. 
	“said edge” “said latch” in claim 6 have no antecedent basis.  It seems that claim 6 should be dependent on claim 5, NOT 4.
	Regarding claim 7, it is unclear what comprises the 1st and 2nd compartments.  The specification fails to identify or provide antecedent basis for these two compartments. “said airtight bag having a greater volume than a volume of said first compartment and said second compartment combined. It seems the bag itself is one of the two compartments.   Applicant is required identify the two compartment in the drawings.
	It is unclear how the pump in claims 7-20 operate.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Munoz (9648933).  Munoz teaches three luggage have a combined length, width and height being no larger than an airline limit for a length, width, and height for a single carryon in fig. 8 and note that 120 (fig. 22) can be a retractable handle.
retractable handles and (ii) supplemental storage compartments that are permanently fixed or removable.

Regarding claim 5, note the various shapes in fig. 9, note the teachings that the modular can have plural shapes including rectangular which has two opposed edges and the material can be solid and attachment can be latches:
wherein the shell of said first bag module or the main body portion of at least one of said second and third bag modules has a shape selected from a group of tubular shapes consisting of circular, oval, elliptical, triangular, rectangular and hexagonal.

In this embodiment, the module connectors could be any suitable connector including, but not limited to, zippers, male-female connectors, magnets, pressure or friction fit connectors, snap-fit connectors, clip connectors, latches, buckle connectors, electronic connectors, rubber connectors, threaded connectors, vacuum connections, clamping connectors, springs threaded connectors, or any similar corresponding pair of connectors. 

Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Logan et al. (10694834).  Logan teaches a three luggage have a combined length, width and height being no larger than an airline limit for a length, width, and height for a single carryon:
(13)    In some embodiments, a system incorporating the features of the resent inventive concepts allows for a single bag to be carried and stowed in an airplane, whether under the seat or in an overhead rack, in a manner that is relatively easier and simpler.  
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Logan in view of Munoz or Hoberman et al. (20060086583). Logan meets all claimed limitations except for the zippers instead of latches.  It would have been obvious to one of ordinary skill in the art to provide latches as equivalent as taught by Munoz or Hoberman to provide an alternative attachment means.
latch 410 and one or more buckle bodies 415, 420.  For example, the latch 410 can be attached to the first end portion 310 of the elongated member 205. (Hoberman)

Claims 1, and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andochick (8561769). Andochick teaches the three luggage.  Regarding the limitation of a sum of a third of said length, said width, and said height of said first bag and a third of said length of said length, said width, and said height of said second bag being no larger than a third of the length, the width, and the height of the airline limit.  Note that this limitation is relative and does not impart any structure over the three luggage of Andochick.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Andochick in view of Logan et al. (10694834).  it would have been obvious to one of ordinary skill in the art to provide a retractable handle as taught by Logan to enable one to transport one of the case easily.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krizler (D671316).  Note the three luggage and the note the title that the combined comprises a “carry-on” luggage and note the latches.
Claims 7-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Logan in view of Ryan et al. (20130292221) or Wytenhove et. al. (9560901).  Ryan teaches that it is known in the art to provide two compartment, an air tight bag 9, closure 18, a pump at 8, a valve 26, an outlet 10. 
a one-way valve 26 which allows air to be removed from the compressible compartment without letting air escape back in to the compressible compartment. 


the handle 8 to remove air from a compressible inner storage compartment 9 through a vent 10 

	Wytenhove teaches a pump 12, valve 76, outlet at 82, 
The valves connecting the sealed compartment to the pump are typically one-way valve

		It would have been obvious to one of ordinary skill in the art to provide luggage case with inside bag and a vacuum pump as taught by Ryan or Wytenhove to enable to pack more contents.

Claims 14-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryan et al. (20130292221) or Wytenhove et. al. (9560901).  Ryan teaches that it is known in the art to provide two compartment, an air tight bag 9, closure 18, a pump at 8, a valve 26, an outlet 10. 
a one-way valve 26 which allows air to be removed from the compressible compartment without letting air escape back in to the compressible compartment. 

the handle 8 to remove air from a compressible inner storage compartment 9 through a vent 10 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541.  The examiner can normally be reached on 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733